IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DONNELL MITCHELL, x Civil Action No. 2:19-cv-03843-CDJ
Plaintiff,
Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION, a/k/a “AMTRAK”

and

JENNIFER HAKEN-LAFTY c/o NATIONAL :
RAILROAD PASSENGER CORPORATION, :
a/k/a “AMTRAK” :

and
MARIA FAULKNER c/o NATIONAL

RAILROAD PASSENGER CORPORATION, :
a/k/a “AMTRAK” 3

and
ANGELA SCHIAVELLO c/o NATIONAL :
RAILROAD PASSENGER CORPORATION, :
a/k/a “AMTRAK” :

Defendants. | x

 

CERTIFICATE OF SERVICE
I, Matthew P. Strauskulage, do hereby certify that on this 31st day of October 2019, a true
and correct copy of defendant National Railroad Passenger Corporation’s (“Amtrak”) Corporate
Disclosure Statement was electronically filed and hereby served upon the following counsel of
record:
Christopher Manno, Esq.

Joshua S. Ganz, Esq.
104 N. York Road

4843-0852-9067v.1
Dated: October 31, 2019

4843-0852-9067v. 1

Hatboro, PA 19040

BY:

   

atthew P. Strauskulage, Esq.
LANDMAN CORSI BALLAINE & FORD P.C.
Attorneys for Defendants Jennifer Haken-Lafty,
Maria Faulkner, Angela Schiavello and National
Railroad Passenger Corporation ("Amtrak")
